Citation Nr: 0204495	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  95-26 314	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from June 1969 to February 
1971.  

This appeal arises from a May 1995 rating decision, in which 
the RO denied service connection for PTSD.  In November 1995, 
the veteran was accorded a hearing before a hearing officer 
at the RO.  A transcript of this hearing is included in the 
claims file.  

In May 1997, the Board of Veterans' Appeals (Board) remanded 
the issue on appeal to the RO for further development and 
adjudication.  After accomplishing the requested development 
to the extent possible, the RO continued the denial of the 
appeal.  The claim has since been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The record contains several medical diagnoses of PTSD 
related to the veteran's military service.  

2.  The veteran did not engage in combat with the enemy 
during service.  

3.  None of the veteran's claimed in-service stressful 
experiences has been corroborated by service records or other 
credible, supporting evidence, and the veteran has not 
provided sufficient information for VA to further attempt to 
corroborate any of those experiences.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.304(f) (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, does not show that he 
received any combat awards or decorations.  His primary 
military occupational specialty (MOS) was that of (telephone) 
lineman.  His DD Form 214 shows that he had service in 
Vietnam from 6 February 1970 to 5 February 1971.  

The veteran's service medical records do not include any 
complaint, diagnosis or treatment for a psychiatric disorder, 
to include PTSD.  

In a written statement, dated in November 1993, the veteran 
asserted that he had PTSD, with symptoms including memory 
loss, and an inability to get along with others.  He 
indicated that he experienced flashbacks of Vietnam, cold 
sweats and nightmares, and that he felt a great deal of 
anger.  The veteran added that he had seen friends killed in 
service, but he stated that he could not recall the names of 
those friends he had seen killed.  He noted that he had seen 
a friend "lose his arm", and he came under enemy mortar 
attack.  The veteran further indicated that he had seen 
civilians killed when a telephone cable on which he was 
working decapitated them.  He also asserted that he had 
struck civilians with his vehicle.  He added that he 
anticipated receiving PTSD counseling at the VA Medical 
Center in Lyons, New Jersey (Lyons VAMC).  

In the report of a May 1994 VA psychiatric examination at the 
VA Medical Center in East Orange, New Jersey, the examiner 
indicated that the veteran's claims file was not available 
for review in connection with the examination.  The veteran 
stated that he was divorced, that he had two children, and 
that he lived alone.  He denied any history of a nervous 
disorder prior to service, and he denied any history of 
adjustment problems in his early life.  The veteran indicated 
that he served with the 52nd Signal Battalion in Vietnam.  He 
denied experiencing combat, except for one occasion in which 
he contended he was exposed to enemy sniper fire.  The 
veteran described two stressful events that he stated 
occurred during his military service.  He stated that the 
first stressor took place in February 1970.  He was riding in 
a military "jeep" when his sergeant ordered him to run over 
a female civilian near Can Tho.  The veteran indicated that, 
after initially striking the civilian, she was still alive, 
and he added that his sergeant insisted that he, "...[G]o back 
and finish her off."  In the second episode, the veteran 
stated that he was stringing a communications cable, when the 
placement of the cable inadvertently caused the decapitation 
of several persons.  He indicated that, "There was blood all 
over.  I can still see those mutilated corpses."  The 
veteran asserted that the effects of the foregoing stressful 
incidents resulted in nervous symptoms that he still 
experienced.  He contended that, his symptoms had caused him 
to abuse alcohol and drugs, including LSD, "crack" cocaine, 
marijuana, mescaline, and heroin.  He denied any substance 
abuse since 1989.  He stated that his condition had also 
caused him to become violent and aggressive at times, and he 
indicated that he had lost at least 20 jobs since service.  
He had been unemployed since 1989, and he had last been 
employed as a carpenter and plumber.  He avoided social 
contacts, and he had begun VA psychiatric treatment at Lyons 
VAMC in February 1994.  Following clinical evaluation, the 
examiner's diagnoses included chronic PTSD.  

The veteran's service personnel records were added to the 
claims file in May 1994.  The service personnel records 
confirm that the veteran was assigned to the 52nd Signal 
Battalion.  The records do not show that he received any 
combat awards or decorations.  

Records of VA medical treatment of the veteran at Lyons VAMC, 
and dating from May 1986 to June 1994, were subsequently 
associated with the claims file.  These records include a 
medical progress note, dated in June 1994.  The examiner 
noted the veteran's complaints of visual hallucinations.  The 
veteran denied experiencing auditory hallucinations, and 
suicidal and homicidal ideations.  He was described as being 
alert and oriented, and his speech was characterized as 
coherent and relevant.  His mood was neutral, and his affect 
was appropriate.  The examiner's diagnosis was PTSD.  

A VA medical report, also dated in June 1994, noted that the 
veteran had been drafted into the U.S. Army at the age of 20.  
He installed telephones in service.  Although he denied 
combat, he reported that people died as a result of his 
actions, and the note referred to the episode in which the 
veteran reported having run over a civilian on a bicycle.  
The examiner indicated that the veteran was recommended for a 
PTSD inpatient program when a bed became available.  

In a written statement, dated in May 1994 and received in 
June 1994, the veteran asserted that, prior to service, he 
had believed that, as an only child, he would not be sent to 
Vietnam.  During military training at Fort Gordon, Georgia, 
he developed pneumonia, and a body temperature of 108 
degrees.  He believed that he had almost died at that time, 
and he had thought that he would subsequently be assigned to 
duty in Germany.  However, he was sent to Vietnam instead.  
He saw buildings that had been destroyed by bombs when he 
reached Long Binh in February 1970.  Several days later, he 
was sent to Can Tho, the site of a military airfield where he 
spent most of his time in Vietnam.  The veteran indicated 
that a sergeant, with the rank of E-6 but, whose name he did 
not disclose, told him to run over a civilian in a jeep in 
which the veteran and the sergeant were riding.  When it was 
apparent that the civilian had not been killed after 
initially being struck by the jeep, the veteran stated that 
the sergeant directed that the jeep be driven over the 
civilian to ensure her death.  The veteran stated that the 
civilian who was killed was a girl who was approximately 16 
years old.  In another incident, the veteran stated that 
individuals whom he described as "cowboys" almost 
completely severed the arm of one of the veteran's friends.  
He did not otherwise identify the injured friend.  The 
veteran also contended that, on another occasion, a length of 
cable spread across a thoroughfare decapitated a number of 
civilians.  The veteran asserted that he developed numerous 
symptoms after the stressful events he experienced in 
service.  He added that he could not report to a military 
medical facility very often because his duties required him 
to be in the city of Can Tho, his job was critical, and he 
enjoyed being needed.  

A letter from a physician at Lyons VAMC, and dated in 
September 1994, was thereafter added to the claims file.  The 
physician reported that the veteran had completed a VA 
inpatient treatment program for PTSD.  The physician 
described the veteran's PTSD as a psychological condition 
stemming from his involvement in the Vietnam War.  The 
physician added that the veteran's PTSD was characterized by 
recurrent depression, anxiety, isolation, nightmares, hyper-
startle response to loud noise, mistrust, hyper-vigilance, 
and intrusive thoughts of his war experiences.  

In written statements, dated in January and February 1995, 
the veteran contended that, in Vietnam, his unit was shelled 
by enemy mortars and rockets almost every night.  His duties 
included traveling to Cam Ranh Bay to pick up telephone 
trucks for delivery in Can Tho.  On the return trip to Can 
Tho, he and his fellow soldiers were constantly under sniper 
fire.  The veteran stated that, while riding in a jeep down 
the main street of Can Tho, his sergeant ordered him to run 
over any civilians in their way.  He avoided striking and 
injuring a woman who was walking along the side of the road.  
His sergeant indicated that the veteran had disobeyed a 
direct order, and the veteran was then specifically told to 
run over another woman whom they encountered, and to place 
the vehicle into reverse gear to run her over again until she 
died.  The veteran specified that six civilian bodies were 
left in a road in Can Tho after the decapitation incident 
described above involving the stringing of telephone cable.  

A VA hospital discharge summary, reflecting medical treatment 
of the veteran at Lyons VAMC from July 1994 to September 
1994, was subsequently added to the claims file in April 
1995.  The discharge summary specified that the stressful 
incident previously reported by the veteran involving his 
vehicle striking a young civilian female occurred one week 
after he arrived in Vietnam on February 6, 1970.  Following 
clinical evaluation, the diagnoses included chronic PTSD.  

During a November 1995 hearing before a hearing officer at 
the RO, the veteran testified that he had begun receiving 
disability benefits from the Social Security Administration 
(SSA).  He indicated that he was attending weekly group 
therapy meetings as part of his VA medical treatment for 
PTSD.  He testified that he had shot an enemy sniper while 
assigned to an equipment convoy to Cam Ranh Bay.  When asked 
by his representative if he had ever witnessed American 
casualties among the soldiers he knew, the veteran answered 
that he had not seen such casualties because his duties were 
concentrated in the downtown area of Can Tho and not in the 
jungle.  He then indicated that he had seen a friend have his 
arm almost completely severed.  

In a written statement, dated in May 1996, the veteran 
indicated that he knew the surname of the sergeant who had 
ordered him to strike civilians with his jeep but, he had not 
disclosed the name because he did not want to get the 
sergeant into trouble.  

In May 1997, the Board remanded this issue to the RO for 
additional development of the evidence.  The remand directed 
the RO to contact the veteran and request that he provide 
information regarding any stressors he may have experienced 
in Vietnam.  The RO was also instructed to prepare a 
statement regarding all of the veteran's claimed stressors 
for submission to the Environmental Support Group (now 
USASCRUR, the United States Armed Services Center for 
Research of Unit Records), in an effort to corroborate the 
claimed stressors.  The RO was also directed to obtain the 
SSA records upon which the decision to award the veteran SSA 
disability benefits was based.  

Subsequent to the remand, medical records associated with the 
SSA decision awarding disability benefits to the veteran were 
added to the claims file.  In a report of a mental status 
evaluation by Alan S. Gordon, Ed.D., dated in March 1994, the 
veteran's current complaints and symptoms were described.  
The report did not refer to any specific stressful events.  
The diagnoses included PTSD, but the examiner did not 
specifically relate this disorder to the veteran's service.  

Additional records of VA medical treatment, reflecting 
treatment of the veteran from July 1994 to March 1995, were 
added to the claims file.  These records show treatment of 
the veteran at Lyons VAMC for PTSD symptoms, and the records 
refer to the stressful events noted above, without 
specifically relating the onset of any psychiatric disorder 
to stressors in service.  

In November 1998, the RO forwarded a letter to USASCRUR, 
requesting that entity's assistance in corroborating the 
veteran's claimed stressors.  The letter referred to the 
episode in which the veteran alleged that he was ordered to 
run over and kill a civilian woman with his jeep, and the 
incident in which several Vietnamese civilians were 
decapitated by a telephone line.  

In a statement received in March 1999, the veteran referred 
to the stress he contended he experienced during basic 
training due to factors such as homesickness, and what he 
regarded as unfair treatment by military personnel conducting 
his training.  He did not refer to claimed stressors from his 
experiences in Vietnam.  

In July 1999, the RO forwarded a second letter to USASCRUR, 
again requesting that entity's assistance in corroborating 
the veteran's claimed stressors.  The letter again referred 
to the episode in which the veteran alleged that he was 
ordered to run over and kill a civilian woman with his jeep, 
and the incident in which several Vietnamese civilians were 
decapitated by a telephone line.  

In a letter, dated in October 1999, USASCRUR indicated that 
the killing of civilians, either accidentally or in combat, 
is extremely difficult to verify.  The letter further 
explained that, in order to research such episodes, an 
official report would have to have been prepared and filed, 
and unreported incidents cannot be verified.  The letter 
requested that the RO attempt to obtain more specific 
information from the veteran regarding his claimed stressors.  

In November 1999, the RO issued a supplemental statement of 
the case (SSOC) to the veteran.  In an accompanying cover 
letter, the RO informed the veteran that he had an 
opportunity to make whatever comments he desired concerning 
the information in the SSOC before it was forwarded to the 
Board for review.  The record contains no response from the 
veteran to the SSOC and/or the RO's letter of November 1999.  

In June 2000, the RO forwarded a letter to the veteran 
requesting more specific and detailed information regarding 
his claimed stressors.  The record contains no response from 
the veteran to the RO's letter of June 2000.  

In November 2000, the RO issued another SSOC to the veteran.  
In the accompanying cover letter, the RO informed the veteran 
that he had an opportunity to make whatever comments he 
desired concerning the information in the SSOC before it was 
forwarded to the Board for review.  The record contains no 
response from the veteran to the SSOC and/or the RO's letter 
of November 2000.  

In a letter to the veteran, dated in June 2001, the RO 
informed him of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA or the Act, discussed in more 
detail below) and the effect of the VCAA on VA's duty to 
assist claimants in developing evidence in connection with 
their claims.  The letter requested the veteran's assistance 
in providing information to the RO to facilitate developing 
evidence in connection with his claim herein.  The record 
contains no response from the veteran to the RO's letter of 
June 2001.  

In a letter to the veteran, dated in February 2002, the RO 
informed the veteran that he had an opportunity to make 
whatever comments he desired concerning the evidence of 
record before the claims file was forwarded to the Board for 
its review.  The record contains no response from the veteran 
to the RO's letter of February 2002.  

Analysis

As alluded to above, the Board notes that, during the 
pendency of this appeal, the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2001).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001 (to be codified as amended at 38 C.F.R. § 3.102).  They 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

In this case, the RO has not explicitly considered the VCAA 
and its implementing regulations in adjudicating the claim on 
appeal.  That notwithstanding, the Board finds that the 
duties imposed by the new law and its implementing 
regulations have, essentially, been met.  The record reflects 
that in the Statement of the Case and Supplemental Statements 
of the Case, the veteran and his representative were notified 
of the evidence associated with the record, and of the 
evidentiary deficiencies in the claim.  The veteran has 
testified at a hearing, and has undergone VA examination in 
connection with the claim.  Moreover, the RO has undertaken 
necessary and appropriate development to attempt to verify 
the veteran's stressors, based on information provided by the 
veteran.  Further, as indicated above, the veteran was 
notified of the VCAA, and afforded the opportunity to submit 
further information and evidence; no response from him is of 
record.  Under these circumstances, the Board finds that 
there is no prejudice to the veteran in the Board considering 
the claim, on the merits, at this juncture.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  
38 C.F.R. § 3.304 (f).  [While the Board notes that the 
version of the law in effect at the time the veteran 
initially filed his claim for service connection for PTSD 
required a "clear" diagnosis of PTSD, that requirement has 
since been eliminated; as the current version is more 
favorable to the veteran, it must be considered in the 
adjudication of his claim.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas, 1 Vet. App. at 312-13.]  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy".  See 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (2001); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in 
combat, a determination that is to be made on a case-by-case 
basis, requires that the veteran have personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service".  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of his alleged stressor.  Instead, the record must contain 
evidence that corroborates his testimony or statements.  
Zarycki, 6 Vet. App. at 98.  

In this case, the record contains several diagnoses of PTSD.  
PTSD was diagnosed on VA psychiatric examination of the 
veteran in May 1994, PTSD was the reported diagnosis in a 
June 1994 VA medical progress note, in a September 1994 
letter from a physician at Lyons VAMC, a VA hospital 
discharge summary dating from 1994, and in the mental status 
evaluation of the veteran by Dr. Gordon on behalf of the SSA.  
Therefore, the first of the required elements for granting a 
claim for service connection for PTSD is present.  

What is missing is this case, however, is the second of the 
three criteria under 38 C.F.R. § 3.304(f) - credible 
supporting evidence that any of the claimed, in-service 
stressors actually occurred.  

The veteran has referred to several in-service stressful 
experiences during the pendency of his claim, most notably an 
incident in which he claims he ran over a young female 
civilian while he was driving a jeep, and an accident 
involving the decapitation of several civilians by a 
telephone cable.  The veteran also has described an incident 
involving his friend whose arm was nearly completely severed, 
has alluded to nonspecific stressful events during his period 
of basic training, and has provided some inconsistent 
assertions about friends being killed during service.  [For 
example, in his written statement of November 1993 (in which 
he initially asserted his claim of entitlement to service 
connection for PTSD), he indicated that he had seen friends 
killed in service, but he could not recall their names.  In a 
written statement, dated in January 1995, he indicated that 
he had seen friends killed, and he was attempting to recall 
their names.  But, when asked by his representative at the RO 
hearing in November 1995 if he had ever witnessed American 
casualties among the soldiers he knew, the veteran replied 
that he had not seen such casualties because his duties were 
concentrated in the downtown area of Can Tho, and not in the 
jungle.]  However, other than the veteran's statements, 
including his sworn testimony, there is no credible 
supporting evidence that these incidents actually occurred.  

The evidence in this case does not establish that the veteran 
engaged in combat with the enemy; hence, the occurrence of 
his claimed in-service stressful experiences cannot be 
established by his own assertions, alone, and corroborative 
evidence is needed.  See 38 C.F.R. § 3.304(f); Zarycki, 6 
Vet. App. at 98.  As indicated above, the veteran's primary 
MOS was telephone lineman, and he was assigned to the 52nd 
Signal Battalion; however, neither his personnel records nor 
his DD-214 reflects that he was involved in any campaigns or 
that he received any combat awards or decorations.  The Board 
acknowledges that a determination as to whether a veteran 
engaged in combat must be made on the entire record, rather 
than by reference to the existence or non-existence of 
certain combat awards or to his MOS, alone.  See Dizoglio v. 
Brown, 9 Vet. App. 163 (1996) (referred to in the January 
2002 VA Form 1-646, Statement of Accredited Representation in 
Appealed Case, filed by the appellant's representative).  In 
this case, however, the Board finds that the record, as a 
whole, fails to currently establish that the veteran engaged 
in combat with the enemy during his military service.  

The Board notes that the veteran's own assertions as to 
participation in combat have been inconsistent.  During the 
May 1994 VA psychiatric examination, the veteran denied 
experiencing combat, except for one occasion during which he 
contended that he was exposed to enemy sniper fire.  However, 
in a written statement, dated in February 1995, he alleged 
that he was constantly exposed to sniper fire while 
participating in convoying trucks from Cam Ranh Bay to Can 
Tho, and during his November 1995 hearing, he testified that 
he had shot an enemy sniper while assigned to a convoy.  

Given the absence of any indication of combat in the 
veteran's service records, his inconsistent (and, seemingly, 
incredible statements) as to his participation in combat, and 
his failure to provide further information with which to 
establish his involvement in any alleged combat, the Board 
finds that combat with the enemy has not been shown.   

Furthermore, none of the veteran's claimed in-service 
stressful experiences has been corroborated by service 
records or other credible, supporting evidence.  As indicated 
above, the RO has attempted to independently verify the 
occurrence of the veteran's alleged stressors involving the 
killing of civilians (the only claimed stressors consistently 
asserted) with USASCRUR.  As indicated above, however, that 
organization pointed out that the verification of those 
stressors would be difficult, and requested that the RO 
obtain further information from the veteran.  Also as 
indicated above, the veteran failed to provide any further 
information for the RO to independently verify the above-
named stressors or any other stressors reported by him.  In 
this regard, the Board notes that, the veteran apparently has 
not been able to recall the name or other identifying data 
associated with the friend who had his arm nearly completely 
severed in Vietnam.  And, although the veteran indicated in a 
written statement, dated in May 1996, that he knew the 
surname of the sergeant who allegedly ordered him to drive 
his jeep in such a manner as to kill civilians, the veteran 
has declined to identify this person.  Without further, 
detailed information, the Board finds that the in-service 
stressful experiences identified by the veteran are not 
capable of independent verification, and that no further 
development in this regard is warranted.  The veteran also 
has not provided any statements from his former service 
comrades or other information or indicated any other source 
to corroborate any of his alleged in-service stressful 
experiences.   

In the absence of credible evidence that the claimed 
stressors supporting a diagnosis of PTSD actually occurred, 
an essential criterion of 38 C.F.R. § 3.304(f), the Board 
must conclude that the claim for service connection for PTSD 
must be denied.  Although the veteran is entitled to the 
benefit of the doubt when the evidence supporting a grant of 
his claim and the evidence supporting a denial of his claim 
are in approximate balance, the benefit of the doubt doctrine 
is inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-58 (1990).  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

